31. Discharge 2005: Section I, European Parliament (vote)
- Report: Staes
- Before the vote on Amendment 7:
Mr President, I have a point of order based on Rules 166 and 71 of the Rules of Procedure. Besides the Fjellner amendment asking for the costs of maintaining Parliament's three places of work, I would like to advise the House that paragraph 83 of the original text also called for specification of the environmental impact. 7D, the PPE-DE amendment, calls for a deletion.
- Before the vote on paragraph 77:
(DE) Mr President, I am not quite certain of this, but I do fear that you have not had paragraph 75 voted on. You said you would have us vote on paragraph 76, but the display indicated paragraph 75. You then said you would have us vote on paragraph 77, but the display indicated paragraph 76. I would ask you to dispel this uncertainty.
I think that everything has been done correctly. First we voted on paragraph 75, which was adopted. Then we voted on paragraph 76, again by roll call, and it was adopted. I am just now announcing the vote on paragraph 77, on which we are voting by roll call, and I declare voting open.